Name: COMMISSION REGULATION (EC) No 1362/967/8of 12 July 19967/8on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy;  economic policy;  America
 Date Published: nan

 13.7.96 IEN I Official Journal of the European Communities No L 175/19 COMMISSION REGULATION (EC) No 1362/96 of 12 July 1996 on the supply of milk products as food aid 790/91 0; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EC) No 1 292/96 (2), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 215 tonnes of milk powder; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applic ­ able . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 166, 5. 7. 1996, p. 1 . 3 OJ No L 136, 26. 5. 1987, p. 1 . b) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 175/20 fENl Official Journal of the European Communities 13 . 7. 96 ANNEX LOT A 1 . Operation No ('): 1838/93 2. Programme: 1993 3. Recipient ^): El Salvador 4. Representative of the recipient (9): SNF, DivisiÃ ³n Asistencia Alimentaria, Casa Presidencial , Barrio San Jacinto, Av. Los DiplomÃ ¡ticos, San Salvador (El Salvador), tel : (503 2) 71 02 28/32/42. fax: 71 02 58 (attn . Licenciados Carolina RamÃ ­rez / Oscar Toledo) 5 . Place or country of destination : El Salvador 6. Product to be mobilized: Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6): See OJ No C 114, 29 . 4. 1991 , p. 1 (I.B.(l )) 8 . Total quantity: 1 090 tonnes 9. Number of lots: 1 1 0 . Packaging and marking f) ( «): See OJ No C 1 1 4, 29 . 4 . 1 99 1 . p. 1 (I.B. (2), I.A. (2X3) and I.B. (3)) Language to be used for the marking: Spanish 11 . Method of mobilization: The Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply: Free at port of landing - landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Acajutla 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 26 August to 8 September 1996 18 . Deadline for the supply: 29 September 1996 19. Procedure for determining the costs of supply: Invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 29 July 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: [12 noon (Brussels time)] 12 August 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 9 to 22 September 1996 (c) deadline for the supply: 13 October 1996 22. Amount of tendering security: ECU 20 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn . Mr T. Vestergaard Batiment Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles telex : 2 56 70 AGREC B; fax: (32 2) 296 70 03 / 296 70 04 25. Refund payable on application by the successful tenderer ('): Refund applicable on 2 July 1996, fixed by Commission Regulation (EC) No 1070/96 (OJ No L 141 , 14. 6. 1996, p. 15) 13 . 7. 96 EN Official Journal of the European Communities No L 175/21 LOT B 1 . Operation No ('): 961 /95 2. Programme: 1995 3. Recipient ^): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma tel : (39-6)57 971 ; telex : 62 66 75 WFP I 4. Representative of the recipient: To be designated by the recipient 5. Place or country of destination : Guatemala 6. Product to be mobilized: Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): See OJ No C 114, 29 . 4. 1991 , p. 1 (I.B(l )) 8 . Total quantity (tonnes): 125 tonnes 9. Number of lots : 1 10 . Packaging and marking Q (9): See OJ No C 114, 29. 4. 1991 , p. 1 (I.B.(2), LA.(2X3) and I.B.(3)) Language to be used for the marking: Spanish 11 . Method of mobilization : The Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply: Free at destination 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: WFP warehouse in Santo Tomas de Castilla 16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 19 August to 1 September 1996 18. Deadline for the supply: 22 September 1996 19. Procedure for determining the costs of supply: Invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 29 July 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 12 August 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 2 to 15 September 1996 (c) deadline for the supply: 7 October 1996 22. Amount of tendering security: ECU 20 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard Batiment Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200 , B-1049 Brussels telex: 2 56 70 AGREC B; fax : (32 2) 296 70 03 / 296 70 04 25. Refund payable on application by the successful tenderer (4): refund applicable on 2 July 1996, fixed by Commission Regulation (EC) No 1070/96 (OJ No L 141 , 14. 6. 1996, p. 15) No L 175/22 EN Official Journal of the European Communities 13 . 7. 96 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12. 12. 1995, p. 1 ), shall not apply to this amount. (s) Commission delegation to be contacted by the successful tenderer: OJ No C 114, 29. 4. 1991 , p. 33 (see Costa Rica). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 1 2 months prior to the processing,  lot B: the veterinary certificate must state the temperature and duration of the ultra righ temperature treatment (UHT: 110 °C/228" or 114 °C/ 130" or 120 °C/60" or 140 °C/25"), the temperature and duration in the spray-drying tower and the expiry date for consumption . I7) Notwithstanding OJ No C 114, point I. B.3 (c) is replaced by the following: 'the words "European Community"'. (8) The bags shall be stacked on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width: 100 mm; thickness : 22 mm),  a bottom deck consisting of three planks (width: 100 mm; thickness : 22 mm),  three bearers (width : 100 mm; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized load (max . 1 050 kg) shall be covered by a shrink film of a thickness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 1 5 mm with plastic buckles . The bags are further protected by board or wood placed between the bags and straps. (9) Placed in 20-foot containers . The free holding period for containers must be at least 15 days. Each container shall contain 20 tonnes net.